Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of manslaughter in the first degree (see Penal Law § 125.20 [1]) beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). The defendant’s intent to cause serious physical injury (see Penal Law § 10.00 [10]) may be inferred from his conduct and the surrounding circumstances (see People v Bracey, 41 NY2d 296, 301 [1977]; People v Ramos, 80 AD3d 716, 716 [2011], lv granted 17 NY3d 799 [2011]; People v Spurgeon, 63 AD3d 863, 864 [2009]; see also People v Gill, 20 AD3d 434, 434-435 [2005]; People v Vella, 247 AD2d 642, 643 [1998]).
The defendant argues that the trial court erred in permitting a detective to testify regarding statements he heard the defendant make to another detective, who also testified at trial as to the defendant’s statements. The defendant’s contentions that
*770this challenged testimony constituted inadmissible hearsay and improper bolstering are unpreserved for appellate review, as the defendant never objected to the testimony on these grounds (see CPL 470.05 [2]; People v Bryan, 50 AD3d 1049, 1050 [2008]; People v Cruz, 31 AD3d 660, 661 [2006]; People v Nanton, 18 AD3d 671, 672 [2005]; People v Victor, 271 AD2d 556, 557 [2000]). In any event, the challenged testimony was properly admitted under the exception to the hearsay rule for party admissions (see People v Johnson, 93 NY2d 254, 260 [1999]; People v Valdes, 66 AD3d 925, 926 [2009]; People v Nealy, 32 AD3d 400, 402 [2006]), and did not constitute improper bolstering (see People v Spicola, 16 NY3d 441, 452-453 [2011], cert denied 565 US —, 132 S Ct 400 [2011]; People v Buie, 86 NY2d 501, 510-511 [1995]).
The defendant’s contention that the sentence imposed by the Supreme Court improperly penalized him for exercising his right to a jury trial is without merit (see People v Tannis, 36 AD3d 635 [2007]; People v Best, 295 AD2d 441, 441-442 [2002]; People v Robinson, 287 AD2d 582, 582-583 [2001]). Further, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Prudenti, PJ., Skelos, Balkin and Sgroi, JJ., concur.